Citation Nr: 9912447	
Decision Date: 05/06/99    Archive Date: 05/12/99

DOCKET NO.  97-30 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael F. Bradican, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to January 
1969.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of July 1997, from 
the San Juan, Puerto Rico, Regional Office (RO) of the 
Department of Veterans Affairs (VA).


REMAND

The veteran contends that he currently has PTSD due to his 
experiences in Vietnam.  The Board notes that the veteran's 
service personnel records indicate that he arrived in Vietnam 
on February 1, 1968.  He was assigned to the 596th Signal 
Company from 1 February to 4 March 1968.  From 4 March to 7 
April 1968 he was assigned to the 586th Signal Company.  From 
7 April 1968 to 22 January 1969 he was assigned to A Company 
of the 43rd Signal Battalion.

In July 1997 the RO received a response from the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR).  
This response, to the RO's request for stressor verification 
information, contained Operational Reports/Lessons Learned 
from the 63rd Signal Battalion.  These documents indicate 
that the 596th Signal Company was assigned to 63rd Signal 
Battalion, and that it replaced D Company of the 43rd Signal 
Battalion.  These documents are helpful only for the period 
that the veteran was assigned to the 596th Signal Company.  
There is no mention of the 586th Signal Company, or of A 
Company of the 43rd Signal Battalion.  It is clear that these 
units were not subordinate elements of the 63rd Signal 
Battalion.

The Board concludes that the USASCRUR development of this 
claim is incomplete and must be augmented by records from the 
586th Signal Company and A Company of the 43rd Signal 
Battalion.

Therefore this claim is REMANDED to the RO for the following:

The RO should prepare another request for 
information to USASCRUR.  This request 
should detail the veteran's unit 
assignments to company level, with dates; 
in addition to the enclosure of a copy of 
the veteran's DA Form 20.

Upon completion of the above described item the RO should 
reconsider the veteran's claim for service connection for 
PTSD.  If the result remains adverse the RO should provide 
the veteran and his representative a supplemental statement 
of the case and adequate time to respond.  The claim should 
then be returned to the Board for further appellate review.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









